USCA11 Case: 21-14283      Date Filed: 05/23/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-14283
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
TYREE ARVELL MONROE,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Southern District of Alabama
           D.C. Docket No. 1:14-cr-00007-TFM-N-1
                   ____________________
USCA11 Case: 21-14283        Date Filed: 05/23/2022    Page: 2 of 8




2                      Opinion of the Court               21-14283


Before ROSENBAUM, GRANT, and BRASHER, Circuit Judges.
PER CURIAM:
       Tyree Monroe appeals his sentence of five months’ impris-
onment, imposed upon the district court’s second revocation of his
supervised release, under 18 U.S.C. § 3583(e). He argues that the
sentence was both procedurally and substantively unreasonable.
After careful consideration, we affirm.
                     I.     BACKGROUND

       In 2014, Monroe pleaded guilty to stealing eleven firearms
from a person licensed to engage in the business of dealing in fire-
arms, a violation of 18 U.S.C. § 922(u). His plea arose out of his
participation, alongside three other individuals, in an armed rob-
bery of a Quick Pawn store in Mobile, Alabama. The district court
imposed a sentence of seventy months’ imprisonment and three
years of supervised release. As a special condition of release, Mon-
roe was required to participate in a testing and treatment program
for drug and alcohol abuse. He was also required to refrain from
excessive use of alcohol and forbidden from purchasing, pos-
sessing, using, distributing, or administering any controlled sub-
stances.
      Monroe began his term of supervised release on August 6,
2019. Over the next several months, he tested positive for amphet-
amines and marijuana two times, once in October 2019 and again
in January 2020. After each failed test, the probation office
USCA11 Case: 21-14283         Date Filed: 05/23/2022     Page: 3 of 8




21-14283                Opinion of the Court                         3

recommended that Monroe participate in individual counseling
and continue in the drug testing program. The district court con-
curred. On August 4, Monroe tested positive for cocaine, and on
August 12 he tested positive again for cocaine and methampheta-
mine. When confronted, Monroe admitted to his probation officer
that he had been using cocaine and other illegal substances over
the past two weeks. Despite his positive tests, the probation office
continued to recommend that Monroe proceed with supervision,
counseling, and drug testing, although he was warned that contin-
ued noncompliance could result in revocation. On November 23,
the probation office, with Monroe’s consent, petitioned to again
modify his conditions of supervision to include weekly mental
health sessions. The petition noted Monroe’s failure to attend sub-
stance abuse treatment, failure to report for his most recent drug
test, complete unavailability for more than a week, and admission
to using Ecstasy while he was unavailable. Monroe continued to
test positive for illegal substances and failed to attend counseling
sessions, and on December 7, the probation office recommended
revocation of his supervised release. As Monroe had admitted to
violating his conditions of release, the district court revoked release
and sentenced him to one month of imprisonment followed by
thirty-one months of supervised release.
       Monroe’s new term of release, which began on January 15,
2021, included the same special conditions as before. On August 17,
the probation office requested another modification: that Monroe
be required to spend six months at a Residential Re-Entry Center,
USCA11 Case: 21-14283        Date Filed: 05/23/2022     Page: 4 of 8




4                      Opinion of the Court                21-14283

explaining that he had failed to report for a scheduled drug test and
had once again been unavailable for more than a week. As Monroe
had signed a waiver of hearing and agreed to the condition, the dis-
trict court again modified the terms of his supervised release. Mon-
roe began his stay at the Center on September 9, but was dis-
charged a month later for violating sign in/sign out procedures that
he had agreed to obey upon admission. The probation office again
recommended revocation, this time suggesting a new sentence of
eight months of imprisonment to be followed by twenty-four
months of supervised release. The guidelines called for a term of
imprisonment between five and eleven months.
        On December 2, Monroe signed another waiver of hearing
and admitted that he had violated the Center’s policy. He admitted
the violation again at his sentencing hearing. The district court
found that Monroe had violated the terms of his supervised release
and sentenced him to five months’ imprisonment followed by
twenty-seven months supervised release, incorporating all previ-
ous conditions. In doing so, the court stated that it had “considered
the Chapter 7 provisions and [found] that they [were] appropriate
in this matter.” Monroe did not initially object to the sentence, but
later timely appealed.
                       II.    DISCUSSION

       Upon determining that a defendant violated a condition of
supervised release, the district court may revoke the term of super-
vision and impose a prison term. 18 U.S.C. § 3583(e)(3). When
USCA11 Case: 21-14283         Date Filed: 05/23/2022      Page: 5 of 8




21-14283                Opinion of the Court                          5

imposing such a sentence, the court must consider certain of the
factors outlined in 18 U.S.C. § 3553(a). See 18 U.S.C. § 3583(e). Spe-
cifically, it must consider “[S]ection[s] 3553(a)(1), (a)(2)(B),
(a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7),” which include
the nature and circumstances of the crime and the history and char-
acteristics of the defendant; the need for the sentence imposed to
afford adequate deterrence, protect the public, and provide the de-
fendant with needed correctional treatment in the most effective
manner; and the applicable guideline range and any pertinent pol-
icy statements issued by the Sentencing Commission. Id. Because
Monroe waived his revocation hearing and admitted the violations
alleged by the probation office, we decline to review the district
court’s revocation decision. United States v. Campbell, 26 F.4th
860, 872–873 (11th Cir. 2022) (en banc). On appeal, we review a
sentence imposed upon the revocation of supervised release for
reasonableness, both procedural and substantive. See United States
v. Vandergrift, 754 F.3d 1303, 1307 (11th Cir. 2014).
     A.     Monroe’s Sentence was Procedurally Reasonable

       Monroe first argues that his sentence was procedurally un-
reasonable under Tapia v. United States, 564 U.S. 319 (2011). We
disagree.
       When analyzing procedural reasonableness, we normally
consider legal issues de novo and review factual findings for clear
error. United States v. Rothenberg, 610 F.3d 621, 624 (11th Cir.
2010). But because Monroe did not object, we review only for plain
USCA11 Case: 21-14283         Date Filed: 05/23/2022     Page: 6 of 8




6                       Opinion of the Court                 21-14283

error. Vandergrift, 754 F.3d at 1307. To prevail on plain error re-
view, Monroe must show that the district court erred, that the
court’s error was plain, and that the error affected his substantial
rights. Id.
        In Tapia, the Supreme Court held that a sentencing court
may not impose or lengthen a federal defendant’s prison term to
promote the defendant’s rehabilitation. 564 U.S. at 321. In Vander-
grift, we applied Tapia’s holding to a resentencing upon revocation
of supervised release. 754 F.3d at 1309. We also declined to limit
Tapia to situations where a sentencing court “either 1) specifically
tailors the length of a defendant's sentence to permit completion of
a rehabilitation program or 2) makes rehabilitation the ‘dominant’
factor in the sentencing court’s calculus.” Id. at 1310. Instead, we
held that “a district court errs when it considers rehabilitation
when imposing or lengthening a sentence of imprisonment.” Id.
(emphasis in original).
       Here, the district court never mentioned rehabilitation or
stated that it considered rehabilitation in imposing Monroe’s sen-
tence. Nevertheless, Monroe contends that the court erred by not
affirmatively stating that it did not consider rehabilitation. But nei-
ther Tapia nor Vandergrift imposes such an affirmative duty on
sentencing courts. And even assuming arguendo that the district
court’s consideration of “the [Section] 3553(a)(2) provisions in
whole” was an error under Tapia, that error was certainly not
plain, as it must be for Monroe to prevail in the absence of a con-
temporaneous objection. Vandergrift, 754 F.3d at 1307.
USCA11 Case: 21-14283         Date Filed: 05/23/2022     Page: 7 of 8




21-14283                Opinion of the Court                         7

  B.       Monroe’s Sentence was Also Substantively Reasonable

       To the extent that Monroe argues that his sentence was sub-
stantively unreasonable, that claim also fails.
       When reviewing for substantive reasonableness, we con-
sider the totality of the circumstances under a deferential abuse-of-
discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007).
Under this standard, we will affirm any sentence that falls within
the range of reasonable sentences, even if we would have decided
that a different one was more appropriate. United States v. Irey,
612 F.3d 1160, 1191 (11th Cir. 2010) (en banc). Thus, Monroe bears
the heavy burden of establishing that his sentence was unreasona-
ble based on the facts of the case and the Section 3553(a) factors.
United States v. Shabazz, 887 F.3d 1204, 1224 (11th Cir. 2018).
       A court abuses its discretion by imposing a substantively un-
reasonable sentence when it “(1) fails to afford consideration to rel-
evant factors that were due significant weight, (2) gives significant
weight to an improper or irrelevant factor, or (3) commits a clear
error of judgment in considering the proper factors.” Irey, 612 F.3d
at 1189 (quoting United States v. Campa, 459 F.3d 1121, 1174 (11th
Cir. 2006) (en banc)). A district court’s “unjustified reliance” on any
one factor may also suggest error. United States v. Pugh, 515 F.3d
1179, 1191 (11th Cir. 2008). But a court may nonetheless lawfully
“attach great weight to one factor over others.” United States v.
Cubero, 754 F.3d 888, 892 (11th Cir. 2014). And a sentencing court
need not state on the record that it explicitly considered each factor
USCA11 Case: 21-14283        Date Filed: 05/23/2022     Page: 8 of 8




8                      Opinion of the Court                21-14283

or discuss them all individually, so long as the record reflects that
the court considered the party’s arguments and the sentencing fac-
tors. United States v. Dorman, 488 F.3d 936, 938 (11th Cir. 2007).
        Monroe first argues that the district court ignored available
alternatives to imprisonment. But the court specifically stated that
it considered “the Chapter 7 provisions,” which include those sub-
stitute options. See U.S.S.G. § 7B1.3(c)(1)(B). He also concedes that
the court’s “blanket” consideration of the Chapter 7 provisions
meant that it considered Section 3553(a)(2). Although the district
court did not specify which factors it considered, it was not re-
quired to do so. Dorman, 488 F.3d at 938.
       To the extent that Monroe argues that his sentence was
greater than necessary, we also disagree. He repeatedly violated
the terms of his supervision, and his previous revocation and one-
month sentence had not deterred him from continued violations.
The district court’s five-month sentence was also at the bottom of
the guideline range, which is an indication of its substantive rea-
sonableness. See United States v. Hunt, 526 F.3d 739, 746 (11th Cir.
2008). Thus, the sentence was substantively reasonable because it
was sufficient, but not greater than necessary, given the totality of
the circumstances. 18 U.S.C. § 3553(a); see Gall, 552 U.S. at 51.
                      III.   CONCLUSION

     For the foregoing reasons, Monroe’s sentence is
AFFIRMED.